In a proceeding to validate petitions designating appellant as a candidate in the Democratic Party Primary Election to be held on June 17, 1969 for the Party position of County Committeeman for the 4th Election District of the 10th Assembly District, Nassau County, the appeal is from an order of the Supreme Court, Nassau County, entered June 4, 1969, which denied the application and dismissed the petition in the proceeding. Order affirmed, without costs. No opinion. Appellant is granted leave to appeal to the Court of Appeals. Questions of law have arisen which ought to be reviewed. Beldoek, P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.